   Case 19-31181-KLP                        Doc 5 Filed 03/10/19 Entered 03/11/19 01:26:57                                           Desc Imaged
                                                 Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1                 Jamesha Y. Griffin                                                     Social Security number or ITIN     xxx−xx−5380

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name    Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Virginia
                                                                                                Date case filed for chapter 13 3/7/19
Case number:          19−31181−KLP

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Jamesha Y. Griffin

2. All other names used in the
   last 8 years
                                               aka Jamesha Collins

                                               1420 Bull Run Dr.
3. Address                                     Henrico, VA 23231
                                               Seth Jackson Marks                                           Contact phone 804−447−1002
4. Debtor's  attorney
   Name and address
                                               Pagano & Marks, P.C.
                                               4510 S. Laburnum Ave.
                                                                                                            Email: smarksster@gmail.com

                                               Richmond, VA 23231

5. Bankruptcy trustee                          Carl M. Bates                                                Contact phone (804) 237−6800
      Name and address                         P. O. Box 1819
                                               Richmond, VA 23218                                           Email: station01@richchap13.com




                                                                                                                              For more information, see page 2 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                 page 1
   Case 19-31181-KLP                        Doc 5 Filed 03/10/19 Entered 03/11/19 01:26:57                                                  Desc Imaged
                                                 Certificate of Notice Page 2 of 5
Debtor Jamesha Y. Griffin                                                                                                             Case number 19−31181−KLP

6. Bankruptcy clerk's office                                                                                       For the Court:

    Documents in this case may be              701 East Broad Street                                               Clerk of the Bankruptcy Court:
    filed at this address. You may             Richmond, VA 23219                                                  William C. Redden
    inspect all records filed in this
    case at this office or online at           Hours open Monday − Friday, 9:00 AM − 4:00 PM                       Date: March 8, 2019
    www.pacer.gov.                             ET, except on holidays.

   McVCIS 24−hour case                         Contact phone 804−916−2400
   information:
   Toll Free 1−866−222−8029
7. Meeting of creditors                      April 25, 2019 at 09:00 AM                                         Location:
    Debtors must attend the meeting to                                                                          Office of the U.S. Trustee, 701 East Broad
    be questioned under oath. In a joint                                                                        Street − Suite 4300, Richmond, VA 23219−1885
                                             The meeting may be continued or adjourned to a later
    case, both spouses must attend.          date. If so, the date will be on the court docket.
    Creditors may attend, but are not
    required to do so.
8. Deadlines                                  Deadline to file a complaint to challenge                                Filing deadline: June 24, 2019
    The bankruptcy clerk's office must        dischargeability of certain debts:
    receive these documents and any
    required filing fee by the following
    deadlines.                                You must file:
                                              • a motion if you assert that the debtors are
                                                 not entitled to receive a discharge under
                                                 U.S.C. § 1328(f) or
                                              • a complaint if you want to have a particular
                                                 debt excepted from discharge under
                                                 11 U.S.C. § 523(a)(2)or (4).
                                              Deadline for all creditors to file a proof of claim                      Filing deadline: May 16, 2019
                                              (except governmental units):
                                              Deadline for governmental units to file a proof of                       Filing deadline: September 3, 2019
                                              claim:


                                              Deadlines for filing proof of claim:
                                               A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                              www.uscourts.gov or any bankruptcy clerk's office.
                                              If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                              a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                              For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                              including the right to a jury trial.


                                              Deadline to file an Objection to a Proof of Claim is 90 days after the deadline set forth
                                              above to file a Proof of Claim.


                                              Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                              The law permits debtors to keep certain property as                                           conclusion of the
                                              exempt. If you believe that the law does not authorize                                        meeting of creditors
                                              an exemption claimed, you may file an objection.




                                                                                                                                     For more information, see page 3 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                        page 2
   Case 19-31181-KLP                        Doc 5 Filed 03/10/19 Entered 03/11/19 01:26:57                                                Desc Imaged
                                                 Certificate of Notice Page 3 of 5
Debtor Jamesha Y. Griffin                                                                                                           Case number 19−31181−KLP

9. Filing of Chapter 13 Plan                  Local Rule 3015−2 requires attorney for debtor(s) or pro se debtor(s) to serve the Chapter 13 Plan and Related
   and Related Motions and                    Motions on creditors and interested parties. Objections must be filed not later than 7 days prior to the date set
                                              for the confirmation hearing. If no objections are timely filed, there will be no confirmation hearing. Timely
   Hearing on Confirmation                    filed objections will be heard at the confirmation hearing scheduled to be held:

                                              May 22, 2019 at 09:10 AM,

                                              Location: Judge Phillips' − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5100, Richmond,
                                              VA 23219
10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                   extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.
11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                           according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                              plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                              confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                              debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                              court orders otherwise.
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                              distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                              the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                              However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                              are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                              as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                              523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                              If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                              must file a motion.
14. Local Rule Dismissal                      Case may be dismissed for failure to timely file lists, schedules and statements, or to attend meeting of
    Warning                                   creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at the meeting give notice of
                                              intention to abandon property burdensome or of inconsequential value or intent to sell nonexempt property that
                                              has an aggregate gross value less than $2,500. Objections thereto must be filed pursuant to Local Bankruptcy
                                              Rules 6004−2 and 6007−1.
15. Manner of Payment of Fees Exact Change Only accepted for cash payment of fees and services. Payment may also be made by
                                              non−debtor's check, money order, cashier's check or a 'not to exceed check' made payable to Clerk, U.S.
                                              Bankruptcy Court, or any authorized non−debtor's credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine. For more information,
go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient Access. Free. For more
information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor Electronic Bankruptcy Noticing link from the
ATTENTION DEBTORS DeBN banner.




Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                     page 3
      Case 19-31181-KLP         Doc 5 Filed 03/10/19 Entered 03/11/19 01:26:57                 Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-31181-KLP
Jamesha Y. Griffin                                                                      Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-7           User: huntingto              Page 1 of 2                   Date Rcvd: Mar 08, 2019
                               Form ID: 309I                Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 10, 2019.
db             +Jamesha Y. Griffin,    1420 Bull Run Dr.,    Henrico, VA 23231-5153
14751600        Bank of America,    PO 85350,    Louisville, KY 40285-0000
14751602       +Cash 2 U,    6220 Hull Street Road,    Richmond, VA 23224-2450
14751603       +Caudle & Caudle, PC,    3123 West Broad Street,     Richmond, VA 23230-5106
14751608       +Crunch Fitness,    5750 Brook Road,    Richmond, VA 23227-2276
14751609       +First Credit Services,    Attn: Bankruptcy,     Po Box 55 3 Sciles Ave,
                 Piscataway, NJ 08855-0055
14751613      ++HENRICO FEDERAL CREDIT UNION,     ATTN ASSET PROTECTION DEPARTMENT,     9401 WEST BROAD STREET,
                 HENRICO VA 23294-5331
               (address filed with court: Henrico Federal Credit Union,       8611 Dixon Powers Drive,
                 Richmond, VA 23228-0000)
14751612        Henrico County GDC,    P.O. Box 90775,    4301 E. Parham Road,     Richmond, VA 23273-0775
14751615        Joanne C. Monticelli c/o,     Henrico County GDC,    P.O. Box 90775,    Richmond, VA 23273-0775
14751616       +MidAmerica Bank & Trust,    Attn: Bankruptcy,     216 West Second St,    Dixon, MO 65459-8048
14751619        Real Time Resolutions,    1750 Legal Row Suite 120,     Dallas, TX 75235-2287
14751620       +Richmond VA Child Support,     2001 Maywill St; ste. 104,    c/o Tammy Moore,
                 Richmond, VA 23230-3236
14751621       +Tammy Moore,    1513 Frances Dr.,    Woodbridge, VA 22191-1904
14751623       +Trident Asset Management,     Attn: Bankruptcy,    Po Box 888424,    Atlanta, GA 30356-0424
14751624       +US Deptartment of Education,     Attn: Bankruptcy,    Po Box 7860,    Madison, WI 53707-7860

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: smarksster@gmail.com Mar 09 2019 03:29:49       Seth Jackson Marks,
                 Pagano & Marks, P.C.,    4510 S. Laburnum Ave.,    Richmond, VA 23231
tr             +E-mail/Text: station01@richchap13.com Mar 09 2019 03:30:42       Carl M. Bates,    P. O. Box 1819,
                 Richmond, VA 23218-1819
14751599       +EDI: APPLIEDBANK.COM Mar 09 2019 08:08:00       Applied Bnk,   Attn: Bankruptcy,    Po Box 17125,
                 Wilmington, DE 19850-7125
14751601       +EDI: CAPITALONE.COM Mar 09 2019 08:08:00       Capital One Bank,   PO Box 25131,
                 Richmond, VA 23260-5131
14751605       +EDI: WFNNB.COM Mar 09 2019 08:08:00      Comenity Bank,    P.O box 182124,
                 Columbus, OH 43218-2124
14751606       +EDI: WFNNB.COM Mar 09 2019 08:08:00      Comenity Bank / The Limited,    Attn: Bankruptcy,
                 Po Box 182125,    Columbus, OH 43218-2125
14751607       +EDI: RCSFNBMARIN.COM Mar 09 2019 08:08:00       Credit One Bank,   Attn: Bankruptcy Department,
                 Po Box 98873,   Las Vegas, NV 89193-8873
14751611        E-mail/Text: bkinfo@ccfi.com Mar 09 2019 03:30:42       First Virginia,    7001 Post Road Ste 300,
                 Dublin, OH 43016-0000
14751610       +EDI: AMINFOFP.COM Mar 09 2019 08:08:00      First Premier Bank,    Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
14751614        EDI: JEFFERSONCAP.COM Mar 09 2019 08:08:00       Jefferson Capital Systems,    PO Box 7999,
                 Saint Cloud, MN 56302-0000
14751617       +E-mail/Text: bankruptcy@moneylion.com Mar 09 2019 03:31:40       Moneylion,
                 Attn: Bankruptcy Dept,     P.O. Box 1547,    Sandy, UT 84091-1547
14751618       +EDI: PRA.COM Mar 09 2019 08:08:00      Portfolio Recovery,    Po Box 41021,
                 Norfolk, VA 23541-1021
14751622        E-mail/Text: tidewaterlegalebn@twcs.com Mar 09 2019 03:30:16       Tidewater Finance Co,
                 Attn: Bankruptcy,    6520 Indian River Rd,    Virginia Beach, VA 23464-0000
14751625       +EDI: VACU.COM Mar 09 2019 08:08:00      VACU,    P.O. Box 90010,   Richmond, VA 23225-9010
                                                                                               TOTAL: 14

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14751604     ##+Check into Cash,   3059 Mechanicsville Tnpk,   Richmond, VA 23223-1828
                                                                                               TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
       Case 19-31181-KLP               Doc 5 Filed 03/10/19 Entered 03/11/19 01:26:57                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0422-7                  User: huntingto                    Page 2 of 2                          Date Rcvd: Mar 08, 2019
                                      Form ID: 309I                      Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 8, 2019 at the address(es) listed below:
              Carl M. Bates   station01@richchap13.com,
               station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.c
               om
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Seth Jackson Marks   on behalf of Debtor Jamesha Y. Griffin smarksster@gmail.com,
               hearl@paganomarks.com;smarks@paganomarks.com;vparker@paganomarks.com;kdodson@paganomarks.com;mfol
               ey@paganomarks.com;gcross@paganomarks.com;pballard@paganomarks.com
                                                                                            TOTAL: 3
